Title: To John Adams from Félix Vicq d’Azyr, 3 February 1783
From: d’Azyr, Félix Vicq
To: Adams, John


Monsieur.
3 fevr. 1783

La Socièté Royale de Medecine après S’être Empresseé de Contracter une association de Correspondance avec le Collegè de Boston, association qui la flatte infiniment, m’a Chargé de Vous adresser le Diplôme qui Constate l’union de Ces deux Compagnies. Elle Vous prie de Vouloir bien le faire parvenir aux Membres illustres qui composent le Collegè de Boston;
Parmi le petit Nombre d’exemplaires, du Journal de Medecine Militaire, dont elle peut disposer, elle en a Reservé un pour La Bibliothéque du Collegè de Boston; elle a desiré que je Vous l’adresse pour cette Compagnie, et elle la prie de l’agréer Comme une marque de sa déférence et de son attachement. Je le joins ici. cet Exemplaire est le 1er. Cahier pour l’année 1783; Les 4 premiers Cahiers pour 1782. n’ont été donnés à la Société qu’en nombre a peine Suffisant pour ses membres Residens à Paris.
J’ai L’honneur d’etre avec Respect / Monsieur / Votre très humble et très / obeissant Serviteur
Vicq d’azyr

  
Translation
Sir
3 February 1783

The Royal Society of Medicine, after eagerly forming an association by correspondence with the college of Boston, a connection it finds most flattering, has instructed me to send you the diploma recording the union of these two bodies. It asks if you would please see that it reaches the illustrious members who constitute the college of Boston.
Among the small numbers of copies of the Journal de médecine militaire at its disposal, the Royal Society has reserved one for the library of the college of Boston. It has asked me to send it to you, so that you might pass it on to that institution, as a mark of its deference and attachment. I am enclosing the first issue for the year 1783. The four first issues for 1782 were given to our society in quantities that scarcely sufficed for those of its members who live in Paris.
I have the honor to be, with respect, sir, your very humble and very obedient servant
        Vicq d’azyr
